            Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 1 of 34




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                        )
Wendy Brusseau,                         )
                                        )
                   Plaintiff            )
                                        )        Docket No.
                                        )
                                        )
            v.                          )        DEMAND FOR JURY TRIAL
                                        )
Ralph Camputaro & Son Excavating, Inc., )
Dennis Camputaro,                       )
& Thomas Buzzi                          )
                                        )
                   Defendants           )
____________________________________)


                             COMPLAINT AND JURY DEMAND
                                              Parties
       1.       Plaintiff Wendy Brusseau (“Ms. Brusseau” or “Plaintiff”) is a female resident of

the State of Connecticut, residing at 105 Basswood Drive, Middletown, CT 06457.

       2.       Defendant Ralph Camputaro & Son Excavating, Inc. (the “Company”) is a for

profit corporation that, upon information and belief, is incorporated in the State of Connecticut

and its principal office is located at 1 Enterprise Drive, North Branford, CT 06471. During all

relevant times, the Company did business within, and employed individuals in, the State of

Connecticut, including Ms. Brusseau.

       3.       Defendant, Dennis Camputaro (“Mr. Camputaro”) is an adult male, who, upon

information and belief, resides in Connecticut. At all relevant times, Mr. Camputaro was the

Company’s President and Owner. Mr. Camputaro is named in both his individual and official

capacities.
            Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 2 of 34




       4.       Defendant, Thomas Buzzi (“Mr. Buzzi”) is an adult male, who, upon information

and belief, resides in Connecticut. At all relevant times, Mr. Buzzi was the Company’s Vice

President. Mr. Buzzi is named in both his individual and official capacities (the Company, Mr.

Camputaro, and Mr. Buzzi, collectively and individually, the “Defendants”).

                                     Jurisdiction and Venue

       5.       The court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1331 because Plaintiff has brought claims pursuant to the Americans with Disabilities Act, 42

U.S.C. §§12101, et seq. and the federal Family and Medical Leave Act (29 U.S.C. §2601 et

seq.). The court may exercise supplemental jurisdiction over the Plaintiff’s state law claims. 28

U.S.C. §1367.

       6.       This court has personal jurisdiction over the Company because the Company is

incorporated in the State of Connecticut and has a principal place of business in the State of

Connecticut located at 1 Enterprise Drive, North Branford, CT 06471 (the “Principal Office”).

The Company engaged in and transacted business in the State of Connecticut, including by

owning, managing and/or operating an office in Connecticut and/or by employing the Plaintiff in

Connecticut, and the Plaintiff’s causes of action stem largely from business transactions and

employment actions by the Company within the State of Connecticut. Indeed, the Plaintiff was

employed by the Company in the State of Connecticut, was managed and reprimanded by the

Company in the State of Connecticut, and was terminated by the Company in the State of

Connecticut.

       7.       This court has personal jurisdiction over Mr. Camputaro because he is, upon

information and belief, a resident of Connecticut. Additionally, the Court has personal

jurisdiction over Mr. Camputaro because Mr. Camputaro purposefully availed himself of

Connecticut law by managing and operating a business in Connecticut, transacting business in
             Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 3 of 34




Connecticut, and/or supervising employees (including, during the times relevant to this

Complaint, Ms. Brusseau) in Connecticut. Further, the claims at issue stem from and/or are

related to Mr. Camputaro’s contacts with the State of Connecticut. Mr. Camputaro served in a

supervisory capacity related to the Plaintiff in the state of Connecticut. Indeed, as president and

owner of the Company, Mr. Camputaro was Plaintiff’s managerial supervisor regarding

Plaintiff’s work assignments in the State of Connecticut. Plaintiff was therefore employed by Mr.

Camputaro in the State of Connecticut, supervised and managed by Mr. Camputaro in the State

of Connecticut, and was terminated by Mr. Camputaro in the State of Connecticut.

        8.       This court has personal jurisdiction over Mr. Buzzi because he is, upon

information and belief, a resident of Connecticut. Additionally, the Court has personal

jurisdiction over Mr. Buzzi because Mr. Buzzi purposefully availed himself of Connecticut law

by managing and operating a business in Connecticut, transacting business in Connecticut,

and/or supervising employees (including, during the times relevant to this Complaint, Ms.

Brusseau) in Connecticut. Further, the claims at issue stem from and/or are related to Mr. Buzzi’s

contacts with the State of Connecticut. Mr. Buzzi served in a direct supervisory capacity related

to the Plaintiff in the state of Connecticut. Indeed, as vice president of the Company, Mr. Buzzi

was Plaintiff’s managerial supervisor for assignments and provided feedback and direction

regarding Plaintiff’s work assignments in the State of Connecticut. Plaintiff was therefore

employed by Mr. Buzzi in the State of Connecticut, supervised and managed by Mr. Buzzi in the

State of Connecticut, and was terminated by Mr. Buzzi in the State of Connecticut.

                                        Statement of Facts

        9.       Or around January 31, 2018, Ms. Brusseau began employment for the Defendant

as a receptionist.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 4 of 34




       10.     Throughout her employment, Ms. Brusseau primarily worked out of the

Defendant’s Principal Office at 1 Enterprise Drive, North Branford, CT 06471.

       11.     At all relevant times, the Defendant employed 15 or more employees for 20 or

more calendar weeks in the preceding 12 months.

       12.     Indeed, at all relevant times, the Company was engaged in an industry affecting

commerce and employed 50 or more employees during 20 or more calendar weeks in each

current and/or preceding calendar year.

       13.     Accordingly, the Company was a covered employer under the Family and

Medical Leave Act (“FMLA”).

       14.     At all relevant times, Ms. Brusseau was a qualified employee, and her job

performance was satisfactory.

       15.     Ms. Brusseau, due to her satisfactory job performance, was in fact given

additional responsibilities to perform as part of her job, such as accounts payable tasks, employee

background checks, and HR tasks.

       16.     Prior to her employment with the Defendant, Ms. Brusseau was diagnosed with

major depressive disorder, bipolar disorder, post-traumatic stress disorder (PTSD), recurring

migraines, and chronic bronchitis.

       17.     At all relevant times, Ms. Brusseau’s major depressive disorder was an

impairment which substantially limited one or more major life activities, including, but not

limited to, sleeping, eating, caring for oneself, regulating emotions, and engaging in strenuous

physical activity. Major depressive disorder further substantially limited one or more of Ms.

Brusseau’s major bodily functions, including but not limited to her neurological and emotional
          Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 5 of 34




functions. Accordingly, Ms. Brusseau was disabled under both federal law and Connecticut state

law.

       18.     At all relevant times, Ms. Brusseau’s bipolar disorder was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

speaking, caring for oneself, and regulating emotions. Bipolar disorder further substantially

limited one or more of Ms. Brusseau’s major bodily functions, including but not limited to her

neurological functions. Accordingly, Ms. Brusseau was disabled under both federal law and

Connecticut state law.

       19.     At all relevant times, Ms. Brusseau’s PTSD was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

eating, caring for oneself, regulating emotions, and engaging in strenuous physical activity.

PTSD further substantially limited one or more of Ms. Brusseau’s major bodily functions,

including but not limited to her neurological functions. Accordingly, Ms. Brusseau was disabled

under both federal law and Connecticut state law.

       20.     At all relevant times, Ms. Brusseau’s recurring migraines were an impairment

which substantially limited one or more major life activities, including, but not limited to,

sleeping, thinking, and engaging in strenuous physical activity. Migraines further substantially

limited one or more of Ms. Brusseau’s major bodily functions, including but not limited to her

neurological functions. Accordingly, Ms. Brusseau was disabled under both federal law and

Connecticut state law.

       21.     At all relevant times, Ms. Brusseau’s chronic bronchitis was an impairment which

substantially limited one or more major life activities, including, but not limited to, breathing,

lifting and engaging in strenuous physical activity. Chronic bronchitis further substantially
          Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 6 of 34




limited one or more of Ms. Brusseau’s major bodily functions, including but not limited to her

respiratory functions. Accordingly, Ms. Brusseau was disabled under both federal law and

Connecticut state law.

       22.     The Defendant was unaware of Ms. Brusseau’s disabilities at the time it offered

her a position of employment.

       23.     After her employment began with the Defendant, Ms. Brusseau was further

diagnosed with diabetes.

       24.     At all relevant times, Ms. Brusseau’s diabetes was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

eating, and engaging in strenuous physical activity. Diabetes further substantially limited one or

more of Ms. Brusseau’s major bodily functions, including but not limited to her immune system,

digestive system, and nervous system. Accordingly, Ms. Brusseau was disabled under both

federal law and Connecticut state law.

       25.     After her employment with the Company began, the Defendant became aware of

Ms. Brusseau’s disabilities.

       26.     Indeed, Ms. Brusseau disclosed her diabetes diagnosis to both the administrative

assistant (who was hierarchically above Ms. Brusseau and served as her direct supervisor),

Cynthia Farrell (“Ms. Farrell”) and the safety director, Don Hulk (“Mr. Hulk”).

       27.     Ms. Brusseau further discussed her recurring migraines with Ms. Farrell, as her

migraines, when they flared up, left Ms. Brusseau reeling in shock and pain.

       28.     Additionally, Ms. Brusseau discussed her other preexisting disabilities with Ms.

Farrell and Mr. Hulk as well.
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 7 of 34




        29.     Indeed, Ms. Farrell knew of Ms. Brusseau’s mental disabilities. If Ms. Brusseau

ever spoke in a low tone or without what Ms. Farrell deemed to be enough cheer, Ms. Farrell

would make sarcastic harassing comments such as “oh, it’s one of those days” to Ms. Brusseau

(a reference to a flareup or perceived flareup of her mental disabilities).

        30.     Ms. Brusseau was not shy in discussing her disabilities with her coworkers, and it

became known amongst her peers in the workplace that Ms. Brusseau suffered from one or more

disabilities.

        31.     For instance, Ms. Brusseau discussed her disabilities, including diabetes and

depression, with a similarly situated coworker, Donna Smith (“Ms. Smith”).

        32.     Due to Ms. Brusseau’s diabetes, she was required to administer a blood sugar test

twice per day, occasionally during working hours, in order to monitor her blood sugar levels. Ms.

Brusseau sometimes administered this test in the breakroom or her work area, in full view of her

coworkers, including on occasion Ms. Farrell.

        33.     Indeed, Ms. Brusseau discussed with Ms. Farrell the reasonable accommodation

of allowing Ms. Brusseau to take brief breaks on Company property in order to test her own

blood sugar level.

        34.     Ms. Brusseau also made use of a medicated inhaler (for her chronic bronchitis

disability and/or when having difficulty breathing due to symptoms of her PTSD) in full view of

some of her coworkers, such as Ms. Smith and Ms. Farrell.

        35.     Due to her continuing treatment needs related to her diabetes, Ms. Brusseau

requested the reasonable accommodation from Ms. Farrell of approximately one half-day off a

month in order to attend doctor’s appointments for regular checkups of her diabetes disability.
          Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 8 of 34




        36.     Ms. Farrell became annoyed at Ms. Brusseau’s request, and demonstrated this

annoyance in a number of ways, including by sighing heavily and sarcastically muttering was

about the fact that Ms. Brusseau needed to attend medical appointments. Nevertheless, Ms.

Farrell begrudgingly granted this reasonable disability-related accommodation.

        37.     On or around April 26, 2020, Ms. Brusseau began developing blisters along the

left side of her abdomen, which caused pinching pain and itchiness.

        38.     Fearing that this pain was related to one of her existing disabilities, Ms. Brusseau

sought medical care from her clinic.

        39.     On or around April 26, 2020, Ms. Brusseau was diagnosed with shingles (a

chronic viral infection caused by long-term effects of the same virus that causes chicken pox and

which causes painful, burning blisters and can impair the immune system).

        40.     At all relevant times, Ms. Brusseau’s shingles was an impairment which

substantially limited one or more major life activities, including, but not limited to, bending,

lifting, walking, sitting, and engaging in strenuous physical activity. Shingles further

substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her immune system, integumentary system, and muscular system. Accordingly, Ms.

Brusseau was disabled under both federal law and Connecticut state law.

        41.     Notably, Ms. Brusseau’s preexisting disabilities, including diabetes, made her

more susceptible to developing recurring shingles symptoms.

        42.     Some of Ms. Brusseau’s recurring shingles-related symptoms were burning in her

extremities, fluid-filled blisters, and an inflamed rash.

        43.     Ms. Brusseau’s disability symptoms substantially limited some of her major life

activities, such as sitting. For instance, due to the nature and placement of her blisters, sitting in a
          Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 9 of 34




sedentary manner for more than 20 to 30 minutes at a time became painful due to the added

pressure on her blisters.

       44.     Ms. Brusseau’s shingles, in tandem with her other disabilities, contributed to a

weakened and susceptible immune system, and as such her shingles disability left Ms. Brusseau

at higher risk of contracting serious disease or illness. Ms. Brusseau’s shingles thus, both on

their own and together with her other disabilities, also substantially limited one or more major

bodily functions, including but not limited to, her immune system function.

       45.     On or around April 27, 2020, Ms. Brusseau returned to her employment after her

diagnosis.

       46.     On or around April 28, 2020, Ms. Brusseau again experienced a flareup of her

shingles and developed a string of burning rashes on her body. In an effort to alleviate the pain of

her shingles symptoms, Ms. Brusseau sat in her chair in a different posture than usual (in an

effort to avoid aggravating her shingles-related blisters).

       47.     Ms. Farrell noticed Ms. Brusseau’s posture and questioned her on it, at which

point Ms. Brusseau then disclosed her shingles diagnosis.

       48.     Mr. Hulk, who was nearby, was likewise privy to Ms. Brusseau’s shingles

disability disclosure.

       49.     Ms. Brusseau requested the reasonable accommodation of being allowed to sit in

a specific posture on her chair (a relaxed manner in her chair) and/or get up to take occasional

brief walks in order to alleviate the burning shingles-related blisters.

       50.     However, Ms. Farrell made a disgusted face when Ms. Brusseau disclosed her

shingles disability, and she ordered Ms. Brusseau to leave the premises (importantly, shingles is
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 10 of 34




not a contagious disability and Ms. Brusseau’s disabilities did not impede her ability to perform

the essential functions of her job).

       51.     Ms. Farrell clearly denied Ms. Brusseau’s reasonable accommodation requests of

sitting in a certain posture in her chair and taking brief walking breaks.

       52.     Ms. Brusseau raised protected concerns to Ms. Farrell that her requests were

improperly denied.

       53.     Indeed, Ms. Brusseau further raised concerns that her disabilities did not warrant

her being sent home as she was able to perform the essential functions of her job, especially if

the Company would grant her request for relatively minor accommodations.

       54.     In fact, Ms. Brusseau mentioned that her doctor had cleared her to come to work

and she could otherwise provide a note stating such.

       55.     Ms. Farrell then brought Mr. Hulk over to enter the conversation.

       56.     Mr. Hulk began talking in a denigrating fashion about his belief that due to Ms.

Brusseau disability(ies), her immune system was compromised and said for those reasons she

should not be at work. Indeed, he muttered about Ms. Brusseau’s shingles and diabetes

disabilities, and said that because of the coronavirus pandemic, he believed she should not be

allowed to be at work.

       57.     Ms. Brusseau raised protected concerns to Mr. Hulk over his harassing comments

due to her disabilities and that her requests for accommodations were being denied.

       58.     Mr. Hulk then left to have a conversation upstairs, where the offices of both the

president of the Company, Mr. Camputaro, and the vice president of the Company, Mr. Buzzi,

are located.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 11 of 34




       59.     Upon information and belief, Mr. Hulk additionally disclosed Ms. Brusseau’s

range of disabilities to both Mr. Camputaro and Mr. Buzzi, and, upon further information and

belief, the three discussed her continued employment (and potential adverse actions) in light of

her disabilities.After some delay, Mr. Hulk returned from the area where Mr. Camputaro’s and

Mr. Buzzi’s offices were located, followed closely in tow by Mr. Buzzi.

       60.     Mr. Buzzi then approached Ms. Brusseau in the workplace and talked to her about

her disabilities, indeed mentioning one or more of her disabilities (including shingles) directly,

making it apparent that Mr. Buzzi had been already informed about Ms. Brusseau’s disabilities.

       61.     Mr. Buzzi asked Ms. Brusseau if her shingles disclosure was going to affect her

activity, particularly in light of her previously disclosed disabilities to the Company.

       62.     Ms. Brusseau told Mr. Buzzi her disabilities would not impede her ability to

perform her job duties. In fact, Ms. Brusseau explained she was seeking ongoing treatment for

her disabilities, including her shingles, and the ways in which her disabilities, including shingles,

were otherwise substantially limiting major life activities.

       63.     Mr. Buzzi asked in a pointed fashion whether Ms. Brusseau felt she should be

working in light of her disabilities during the coronavirus pandemic (making it clear Mr. Buzzi

was focused on Ms. Brusseau due to her disabilities).

       64.     Ms. Brusseau made clear that she wanted, needed, and was able to keep working

and voiced protected concerns to Mr. Buzzi about his questioning of her disabilities. She further

raised concerns over how she felt discriminated against due to her disabilities.

       65.     Ms. Brusseau again offered to provide a doctor’s note explaining she was able to

continue working.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 12 of 34




       66.     Mr. Buzzi ignored this statement and then cut the meeting short. Mr. Buzzi then

went to the area where Mr. Camputaro’s office was located.

       67.     Later that day (April 28, 2020), Mr. Buzzi contacted Ms. Brusseau and informed

her that the Company was taking her off of the work schedule effective immediately and would

accordingly not allow her to work.

       68.     Mr. Buzzi said to Ms. Brusseau that although she was temporarily being taken off

of the work schedule, she would be allowed to return after her shingles disability symptoms

faded (making it clear that she was being laid off because of her disability(ies)).

       69.     Accordingly, the Company made clear that Ms. Brusseau was being forced out on

an involuntary disability-related leave of absence from work due to her disabilities.

       70.     At all relevant times, the Company was engaged in an industry affecting

commerce and employed 50 or more employees within 75 miles of Ms. Brusseau’s worksite.

       71.     Furthermore, at all relevant times, Ms. Brusseau had been an employee for at least

12 months and had worked in excess of 1250 hours during the preceding 12-month period. As

such, Ms. Brusseau was an eligible employee for leave protected under the FMLA. Likewise,

Ms. Brusseau was entitled to FMLA leave.

       72.     Accordingly, Ms. Brusseau’s disability-related leave of absence was further an

eligible FMLA-protected leave and was protected under the FMLA. Indeed, Ms. Brusseau made

clear that, although she wanted to be allowed to continue working, since the Company was

refusing to let her work, then in the alternative she wanted to be allowed to utilize an

(involuntary) leave of absence related to her disabilities and to be allowed to return to work and

restored to her position as soon as the Company would permit it.
          Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 13 of 34




         73.   Ms. Brusseau’s involuntary leave was notably an unpaid leave from the Company

and amounted to an unpaid suspension.

         74.   By mid-May, 2020, Ms. Brusseau’s shingles-related symptoms had improved and

her flare-up had subsided.

         75.   On or around May 19, 2020, Ms. Brusseau contacted Ms. Farrell and asked to be

allowed to return to work as her shingles disability flare-up symptoms had largely subsided.

         76.   Ms. Farrell said she would pass the message along “to the boss,” and thereby

indicated she was informing Mr. Camputaro (who was known as the “boss”), as well as Mr.

Buzzi.

         77.   Indeed, Mr. Camputaro, as owner and president, had ultimate authority in all

hiring and firing decisions and indeed, upon information and belief, was involved in the

Company’s hiring and firing decisions, including making and/or approving all hiring and firing

decisions.

         78.   In fact, on one occasion, Ms. Farrell informed Ms. Brusseau that all employment

personnel decisions had to be run by Mr. Camputaro.

         79.   Upon information and belief, Mr. Camputaro knew about Ms. Brusseau’s

disabilities and her accommodation requests.

         80.   Shortly after speaking to Ms. Farrell, Mr. Buzzi contacted Ms. Brusseau and

noted that he was aware that Ms. Brusseau had asked to return to work.

         81.   However, Mr. Buzzi refused to let her return to work and likewise refused to

restore her to her position.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 14 of 34




       82.     Ms. Brusseau expressed protected concerns that the Company was improperly

denying her the right of restoration and the accommodation of being allowed to return from her

involuntary unpaid disability leave.

       83.     Mr. Buzzi then alleged, for the first time, that Ms. Brusseau’s position was

supposedly being eliminated due to alleged lack of need.

       84.     Mr. Buzzi further declined to engage in any interactive dialogue with Ms.

Brusseau regarding her disability-related accommodations, as well as her request to be allowed

to return to work and to be restored to her position following FMLA-protected leave.

       85.     Mr. Buzzi made clear that Ms. Brusseau was being fired by the Company.

Accordingly, Ms. Brusseau was involuntarily terminated from her employment on May 19, 2020.

       86.     Notably, no one else was laid off from the Company around this time due to

alleged lack of need.

       87.     Indeed, shortly after Ms. Brusseau was terminated by Mr. Buzzi, she visited the

Principal Office to gather her belongings and noticed a replacement employee sitting at her old

desk, performing her duties.

       88.     Upon information and belief, Ms. Brusseau was replaced in her position by a non-

disabled employee.

       89.     Indeed, upon information and belief, Mr. Camputaro and Mr. Buzzi made the

decisions to take all relevant adverse actions against Ms. Brusseau, including the decisions to

refuse to let her return from (involuntary) leave and the decision to terminate her employment.

       90.     On or around October 14, 2020, Ms. Brusseau timely filed a Charge of

Discrimination with the Connecticut Commission on Human Rights and Opportunities
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 15 of 34




(“CHRO”), which was cross-filed with the United States Equal Employment Opportunity

Commission (“EEOC”).

          91.   On or around March 26, 2021, Ms. Brusseau informed the CHRO of her intent to

remove her charge in order to pursue her claims in court and accordingly requested that the

CHRO release jurisdiction.

          92.   On or around March, 29, 2021, the CHRO issued Ms. Brusseau a release of

jurisdiction to allow her to pursue her claims in court.

          93.   On or around April 2, 2021, the EEOC provided Ms. Brusseau with a Notice of a

Right to Sue letter.

          94.   This Complaint is timely filed in compliance with the timeframes of relevant laws

and requirements.



                                             COUNT I

 (Failure to Accommodate and Disability Discrimination in Violation of Conn. Gen. Stat. §

                                             46(a)-60)

                                  Ms. Brusseau v. the Company

          95.   Ms. Brusseau incorporates all paragraphs above and below as if set forth fully

herein.

          96.   At all relevant times, the Company employed three or more employees.

          97.   Accordingly, the Company is an employer as defined by Conn. Gen. Stat. § 46(a)-

60.

          98.   Ms. Brusseau was a qualified individual who was capable of performing all

essential functions of her position, with or without disability-related accommodations.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 16 of 34




       99.     Ms. Brusseau suffers (and at all relevant times suffered) from one or more mental

disabilities, including major depressive disorder, bipolar disorder, and PTSD.

       100.    At all relevant times, Ms. Brusseau’s major depressive disorder was an

impairment which substantially limited one or more major life activities, including, but not

limited to, sleeping, eating, thinking, and engaging in strenuous physical activity. Major

depressive disorder further substantially limited one or more of Ms. Brusseau’s major bodily

functions, including but not limited to her neurological functions. Accordingly, Ms. Brusseau

was disabled under Conn. Gen. Stat. § 46(a)-81.

       101.    At all relevant times, Ms. Brusseau’s bipolar disorder was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

speaking, and thinking rationally. Bipolar disorder further substantially limited one or more of

Ms. Brusseau’s major bodily functions, including but not limited to her neurological functions.

Accordingly, Ms. Brusseau was disabled under Conn. Gen. Stat. § 46(a)-81.

       102.    At all relevant times, Ms. Brusseau’s PTSD was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

eating, thinking rationally, and engaging in strenuous physical activity. PTSD further

substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her neurological functions. Accordingly, Ms. Brusseau was disabled under Conn. Gen.

Stat. § 46(a)-81.

       103.    Ms. Brusseau further suffers (and at all relevant times suffered) from one or more

physical disabilities, including recurring migraines, chronic bronchitis, diabetes, and shingles.

       104.    At all relevant times, Ms. Brusseau’s recurring migraines was an impairment

which substantially limited one or more major life activities, including, but not limited to,
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 17 of 34




sleeping, thinking, and engaging in strenuous physical activity. Major depressive disorder further

substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her neurological functions. Accordingly, Ms. Brusseau was disabled under Conn. Gen.

Stat. § 46(a)-81.

       105.    At all relevant times, Ms. Brusseau’s chronic bronchitis was an impairment which

substantially limited one or more major life activities, including, but not limited to, breathing,

lifting and engaging in strenuous physical activity. Chronic bronchitis further substantially

limited one or more of Ms. Brusseau’s major bodily functions, including but not limited to her

respiratory functions. Accordingly, Ms. Brusseau was disabled under Conn. Gen. Stat. § 46(a)-

81.

       106.    At all relevant times, Ms. Brusseau’s diabetes was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

eating, and engaging in strenuous physical activity. Diabetes further substantially limited one or

more of Ms. Brusseau’s major bodily functions, including but not limited to her immune system,

digestive system, and nervous systemem. Accordingly, Ms. Brusseau was disabled under Conn.

Gen. Stat. § 46(a)-81.

       107.    At all relevant times, Ms. Brusseau’s shingles was an impairment which

substantially limited one or more major life activities, including, but not limited to, bending,

lifting, walking, sitting, and engaging in strenuous physical activity. Shingles further

substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her immune system, integumentary system and muscular system. Accordingly, Ms.

Brusseau was disabled under Conn. Gen. Stat. § 46(a)-81.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 18 of 34




       108.    At all relevant times, Ms. Brusseau was a qualified employee and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

       109.    Ms. Brusseau disclosed her disability(ies) to Defendant, the Defendant knew

about Ms. Brusseau’s disability(ies), and/or Defendant regarded Ms. Brusseau as disabled.

       110.    Ms. Brusseau requested disability-related reasonable accommodations that would

have assisted her in performing the essential functions of her job. These requested reasonable

accommodations included but were not limited to: (i) intermittent leave to attend treatment

appointments for disability-related follow-up care; (ii) one or more disability-related medical

leaves; (iii) being allowed to be restored to her position following disability-related leave; (iv)

sitting in a specific posture on a chair; (v) being allowed small breaks on the Company premises

to perform blood sugar tests; and/or (vi) taking brief walking breaks to alleviate symptoms of

one or more disabilities.

       111.    The Company improperly denied one or more of Ms. Brusseau’s requested

disability-related accommodations.

       112.    The Company failed to engage in an interactive dialogue related to some or all of

Ms. Brusseau’s reasonable accommodation requests.

       113.    Ms. Brusseau’s requested disability-related accommodations did not pose an

undue burden on Defendant.

       114.    Ms. Brusseau would have remained capable of performing the essential functions

of her position even if some or all of her requested accommodations had been granted.

       115.    The reasonable accommodations that Ms. Brusseau requested, and which

Defendant improperly denied, would have assisted Ms. Brusseau in performing the essential
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 19 of 34




functions of her job and/or would have allowed her to perform the essential functions of her job

without experiencing significant pain or discomfort.

       116.    The Company discriminated against Ms. Brusseau due to her disability(ies) by

subjecting Ms. Brusseau to adverse actions, including, but not limited to, a harassing and

retaliatory environment, the denial of disability-related accommodations, an unpaid involuntary

leave of absence which amounted to an unpaid suspension, the denial of restoration to her

position, and the termination of Ms. Brusseau’s employment.

       117.    Upon information and belief, the Company replaced Ms. Brusseau with a lesser or

similarly qualified, non-disabled employee.

       118.    The Company’s actions were willful, wanton, reckless, and/or involved a

conscious disregard of the rights of Ms. Brusseau and/or conduct so reckless to amount to such

disregard.

       119.    As a direct and proximate result of the Company’s violation of Conn. Gen. Stat. §

46(a)-81, Ms. Brusseau has suffered and continues to suffer damages, including, but not limited

to, lost compensation and benefits, loss of earning capacity, other monetary harms, pain and

suffering, loss of enjoyment of life, and emotional damages.

       120.    Ms. Brusseau seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 20 of 34




                                             COUNT II

(Failure to Accommodate and Disability Discrimination in Violation of the Americans with

                            Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                  Ms. Brusseau v. The Company

          121.   Ms. Brusseau incorporates all paragraphs above and below as if set forth fully

herein.

          122.   Ms. Brusseau was a qualified individual who was capable of performing all

essential functions of her position, with or without disability-related accommodations.

          123.   Ms. Brusseau suffers (and at all relevant times suffered) from one or more mental

disabilities, including major depressive disorder, bipolar disorder, and PTSD.

          124.   At all relevant times, Ms. Brusseau’s major depressive disorder was an

impairment which substantially limited one or more major life activities, including, but not

limited to, sleeping, eating, thinking, and engaging in strenuous physical activity. Major

depressive disorder further substantially limited one or more of Ms. Brusseau’s major bodily

functions, including but not limited to her neurological functions. Accordingly, Ms. Brusseau

was disabled under the ADA.

          125.   At all relevant times, Ms. Brusseau’s bipolar disorder was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

speaking, and thinking rationally. Bipolar disorder further substantially limited one or more of

Ms. Brusseau’s major bodily functions, including but not limited to her neurological functions.

Accordingly, Ms. Brusseau was disabled under the ADA.

          126.   At all relevant times, Ms. Brusseau’s PTSD was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 21 of 34




eating, thinking rationally, and engaging in strenuous physical activity. PTSD further

substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her neurological functions. Accordingly, Ms. Brusseau was disabled under the ADA.

       127.    Ms. Brusseau further suffers (and at all relevant times suffered) from one or more

physical disabilities, including recurring migraines, chronic bronchitis, diabetes, and shingles.

       128.    At all relevant times, Ms. Brusseau’s recurring migraines was an impairment

which substantially limited one or more major life activities, including, but not limited to,

sleeping, thinking, and engaging in strenuous physical activity. Major depressive disorder further

substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her neurological functions. Accordingly, Ms. Brusseau was disabled under the ADA.

       129.    At all relevant times, Ms. Brusseau’s chronic bronchitis was an impairment which

substantially limited one or more major life activities, including, but not limited to, breathing,

lifting and engaging in strenuous physical activity. Chronic bronchitis further substantially

limited one or more of Ms. Brusseau’s major bodily functions, including but not limited to her

respiratory functions. Accordingly, Ms. Brusseau was disabled under the ADA.

       130.    At all relevant times, Ms. Brusseau’s diabetes was an impairment which

substantially limited one or more major life activities, including, but not limited to, sleeping,

eating, and engaging in strenuous physical activity. Diabetes further substantially limited one or

more of Ms. Brusseau’s major bodily functions, including but not limited to her immune system,

digestive system, and nervous system. Accordingly, Ms. Brusseau was disabled under the ADA.

       131.    At all relevant times, Ms. Brusseau’s shingles was an impairment which

substantially limited one or more major life activities, including, but not limited to, bending,

lifting, walking, sitting, and engaging in strenuous physical activity. Shingles further
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 22 of 34




substantially limited one or more of Ms. Brusseau’s major bodily functions, including but not

limited to her immune, integumentary system and muscular system. Accordingly, Ms. Brusseau

was disabled under the ADA.

       132.    At all relevant times, Ms. Brusseau was a qualified employee and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

       133.    Ms. Brusseau disclosed her disability to the Company, the Company knew about

Ms. Brusseau’s disability(ies), and/or the Company regarded Ms. Brusseau as disabled.

       134.    Ms. Brusseau requested disability-related reasonable accommodations that would

have assisted her in performing the essential functions of her job. These requested reasonable

accommodations included but were not limited to: (i) intermittent leave to attend treatment

appointments for disability-related follow-up care; (ii) one or more disability-related medical

leaves; (iii) being allowed to be restored to her position following disability-related leave; (iv)

sitting in a specific posture on a chair; (v) being allowed small breaks on the Company premises

to perform blood sugar tests; and/or (vi) taking brief walking breaks to alleviate symptoms of

one or more disabilities.

       135.    The Company improperly denied one or more of Ms. Brusseau’s requested

disability-related accommodations.

       136.    The Company failed to engage in an interactive dialogue related to some or all of

Ms. Brusseau’s reasonable accommodation requests.

       137.    Ms. Brusseau’s requested disability-related accommodations did not pose an

undue burden on the Company.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 23 of 34




       138.    Ms. Brusseau would have remained capable of performing the essential functions

of her position even if some or all of her requested accommodations had been granted.

       139.    The reasonable accommodations that Ms. Brusseau requested, and which the

Company improperly denied, would have assisted Ms. Brusseau in performing the essential

functions of her job and/or would have allowed her to perform the essential functions of her job

without experiencing significant pain or discomfort.

       140.    The Company discriminated against Ms. Brusseau due to her disability(ies) by

subjecting Ms. Brusseau to adverse actions, including, but not limited to, a harassing and

retaliatory environment, the denial of disability-related accommodations, an unpaid involuntary

leave of absence which amounted to an unpaid suspension, the denial of restoration to her

position, and the termination of Ms. Brusseau’s employment.

       141.    Upon information and belief, the Company replaced Ms. Brusseau with a lesser or

similarly qualified, non-disabled employee.

       142.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Brusseau.

       143.    As a direct and proximate result of the Company’s violation of the ADA, Ms.

Brusseau has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages.

       144.    Ms. Brusseau seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 24 of 34




other nonpecuniary losses), punitive damages, injury to reputation, diminished earning capacity,

interest, attorney’s fees, and costs.



                                            COUNT III

                      (Retaliation in Violation of Conn. Gen. Stat. § 46a-60)

                                  Ms. Brusseau v. The Company

          145.   Ms. Brusseau incorporates all paragraphs above and below as if set forth fully

herein.

          146.   Ms. Brusseau engaged in protected activity under Conn. Gen. Stat. § 46a-60,

including, but not limited to, by (i) requesting and/or utilizing reasonable accommodations for

her disabilities, (ii) by expressing protected concerns that she was being improperly denied

requested disability-related reasonable accommodations, (iii) by expressing protected concerns

that the Company was failing to engage in an adequate interactive dialogue related to her

disability-related accommodation requests, and/or by (iv) opposing, voicing protected concerns,

and/or engaging in other protected activity related to the harassing and discriminatory actions

taken by the Company due to Ms. Brusseau’s disabilities.

          147.   The Company retaliated against Ms. Brusseau for engaging in protected activity,

including, but not limited to, the aforementioned protected activity, by subjecting Ms. Brusseau

to adverse actions, including, but not limited to, a harassing and retaliatory environment, the

denial of disability-related accommodations, an unpaid involuntary leave of absence which

amounted to an unpaid suspension, the denial of restoration to her position, and the termination

of Ms. Brusseau’s employment.
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 25 of 34




          148.   The Company’s actions were willful, wanton, reckless, and/or involved a

conscious disregard of the rights of Ms. Brusseau and/or conduct so reckless to amount to such

disregard.

          149.   As a direct and proximate result of the Company’ violations of Conn. Gen. Stat. §

46-60, the Plaintiff has suffered and continues to suffer damages, including, but not limited to,

lost compensation and benefits, reduced earning capacity, other monetary harms, pain and

suffering, loss of enjoyment of life, and emotional damages.

          150.   Ms. Brusseau seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.



                                            COUNT IV

(Retaliation in Violation of the Americans with Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                  Ms. Brusseau v. the Company

          151.   Ms. Brusseau incorporates all paragraphs above and below as if set forth fully

herein.

          152.   Ms. Brusseau engaged in protected activity under the ADA, including, but not

limited to by (i) requesting and/or utilizing reasonable accommodations for her disability, (ii) by

expressing protected concerns that he was being improperly denied requested reasonable

accommodations, (iii) by expressing protected concerns that the Company was failing to engage
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 26 of 34




in an adequate interactive dialogue related to her disability-related accommodation requests,

and/or by (iv) opposing, voicing protected concerns, and/or engaging in other protected activity

related to the harassing and discriminatory actions taken by the Company due to Ms. Brusseau’s

disability.

        153.   The Company unlawfully coerced, intimidated, threatened, and/or interfered with

Ms. Brusseau’s exercising of, or enjoyment of, one or more rights granted by the ADA.

        154.   More specifically, the Company retaliated against Ms. Brusseau for engaging in

protected activity, including, but not limited to, the aforementioned protected activity, by

subjecting Ms. Brusseau to adverse actions, including, but not limited to, a harassing and

retaliatory environment, the denial of disability-related accommodations, an unpaid involuntary

leave of absence which amounted to an unpaid suspension, the denial of restoration to her

position, and the termination of Ms. Brusseau’s employment.

        155.   The Company willfully violated the ADA because the Company knew or should

have known its conduct was prohibited by Federal law and/or the Company acted with malice

and/or reckless indifference to the federally protected rights of Ms. Brusseau.

        156.   As a direct and proximate result of the Company’ violation of the ADA, Ms.

Brusseau has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages. s

        157.   Ms. Brusseau seeks all damages to which he is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, diminished earning capacity, compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 27 of 34




loss of enjoyment of life, and other nonpecuniary losses), punitive damages, interest, attorney’s

fees, and costs.

                                             COUNT V

  (Interference with Rights Under the Family and Medical Leave Act – 29 U.S.C. § 2615)

      Ms. Brusseau v. All Defendants (the Company, Mr. Camputaro, and Mr. Buzzi)

          158.   Ms. Brusseau incorporates all paragraphs above and below as if set forth fully

herein.

          159.   The Defendants are (and at all relevant times were) engaged in an industry

affecting commerce.

          160.   The Defendants employed 50 or more employees during 20 or more calendar

weeks in each current and/or preceding calendar year.

          161.   Accordingly, the Defendants were a covered employer under the FMLA.

          162.   Ms. Brusseau was an eligible employee under the FMLA because at all relevant

times she had worked for the Defendants for 12 or more months and had worked in excess of

1,250 hours within the past 12-month period.

          163.   In addition, the Defendants employed 50 or more employees within 75 miles of

the worksite in North Branford, Connecticut at which Ms. Brusseau was based.

          164.   Ms. Brusseau suffered from one or more serious health conditions which required

inpatient care at a hospital or continuing treatment by a healthcare provider, including, but not

limited to, diabetes, shingles, chronic bronchitis, recurring migraines, major depressive disorder,

PTSD, and bipolar disorder.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 28 of 34




       165.    Ms. Brusseau went on one or more FMLA-eligible protected disability-related

leaves of absence due to her serious health conditions for the purposes of seeking care and/or

recovering.

       166.    The Defendants interfered with, restrained, and/or denied the exercise of, or the

attempted exercise of, Ms. Brusseau’s rights under the FMLA.

       167.    For example, the Defendants, including through their agents, refused to restore

Ms. Brusseau to her position or a substantially similar position following recovery from her

serious health conditions and her request to be restored to her position.

       168.    Likewise, Defendants forced Ms. Brusseau to utilize an involuntary (albeit FMLA

protected) leave and refused to let her return from this leave before her Shingles symptoms

disappeared, even though she requested to be allowed to continue working.

       169.    Further, Defendants terminated Ms. Brusseau while she was actively out on an

eligible and protected FMLA leave and thereby denied her the right to continue to the end of her

eligible leave period of 12 weeks.

       170.    Indeed, Defendants terminated Ms. Brusseau exactly because she was attempting

to exercise the right of job restoration and essentially terminated her specifically so that she

would be deprived of her rights to continued leave and/or job restoration.

       171.    In terminating Ms. Brusseau, the Defendants unlawfully interfered with Ms.

Brusseau’s protected right to FMLA leave and subsequent right to job restoration.

       172.    Mr. Camputaro was an employer of Ms. Brusseau under the FMLA because he

had the power to hire and/or fire Ms. Brusseau, supervised and controlled Ms. Brusseau’s

conditions of employment including her work schedule, played a role in determining Ms.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 29 of 34




Brusseau’s rate and method of payment, and/or played a role in maintaining Ms. Brusseau’s

employment records.

       173.    Furthermore, upon information and belief, Mr. Camputaro, alone or with others,

made the decisions and took the actions that constituted interference with Ms. Brusseau’s FMLA

rights, as well as retaliation against Ms. Brusseau for the utilization of FMLA leave. For

example, upon information and belief, Mr. Camputaro decided not to restore Ms. Brusseau to her

position and to terminate her employment.

       174.    Mr. Buzzi was an employer of Ms. Brusseau under the FMLA because he had the

power to hire and/or fire Ms. Brusseau, supervised and controlled Ms. Brusseau’s conditions of

employment including her work schedule, played a role in determining Ms. Brusseau’s rate and

method of payment, and/or played a role in maintaining Ms. Brusseau’s employment records.

       175.    Furthermore, upon information and belief, Mr. Buzzi, alone or with others, made

the decisions and took the actions that constituted interference with Ms. Brusseau’s FMLA

rights, as well as retaliation against Ms. Brusseau for the utilization of FMLA leave. For

example, upon information and belief, Mr. Buzzi decided not to restore Ms. Brusseau to her

position and to terminate her employment.

       176.    The Defendants’ actions were willful and in bad faith.

       177.    As a direct and proximate result of the Defendants’ violation of the FMLA, Ms.

Brusseau has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

       178.    Ms. Brusseau seeks all damages to which he is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other
           Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 30 of 34




monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorney’s fees, and costs.



                                                COUNT VI

          (Retaliation for Exercising Rights under the Family Medical Leave Act – 29 U.S.C.

                                                   §2615)

            Ms. Brusseau v. All Defendants (the Company, Mr. Camputaro and Mr. Buzzi)

          179.   Ms. Brusseau incorporates all paragraphs above and below as if set forth fully

herein.

          180.   Ms. Brusseau exercised her rights under the FMLA, including by requesting

protected leaves under the FMLA and/or utilizing leaves protected under the FMLA.

          181.   Ms. Brusseau raised protected concerns to the Defendants about their improper

refusal to let her return from leave and their improper failure to restore her to her position.

          182.   The Defendants, including by and through their agents, retaliated and/or

discriminated against Ms. Brusseau for engaging in protected activities, including for raising

protected concerns about conduct that violated the FMLA, as well as for requesting, for seeking

to exercise, and for utilizing FMLA leave and the FMLA right to job restoration.

          183.   The Defendants retaliated and/or or discrimination against Ms. Brusseau for

engaging in protected activities by subjecting Ms. Brusseau to adverse actions, including, but not

limited to, a harassing and retaliatory environment, the denial of disability-related

accommodations, an unpaid involuntary leave of absence which amounted to an unpaid
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 31 of 34




suspension, the denial of restoration to her position, and the termination of Ms. Brusseau’s

employment.

       184.    Mr. Camputaro was an employer of Ms. Brusseau under the FMLA because he

had the power to hire and/or fire Ms. Brusseau, supervised and controlled Ms. Brusseau’s

conditions of employment including her work schedule, played a role in determining Ms.

Brusseau’s rate and method of payment, and/or played a role in maintaining Ms. Brusseau’s

employment records.

       185.    Furthermore, upon information and belief, Mr. Camputaro, alone or with others,

made the decisions and took the actions that constituted interference with Ms. Brusseau’s FMLA

rights, as well as retaliation against Ms. Brusseau for the utilization of FMLA leave. For

example, upon information and belief, Mr. Camputaro decided not to restore Ms. Brusseau to her

position and to terminate her employment.

       186.    Mr. Buzzi was an employer of Ms. Brusseau under the FMLA because he had the

power to hire and/or fire Ms. Brusseau, supervised and controlled Ms. Brusseau’s conditions of

employment including her work schedule, played a role in determining Ms. Brusseau’s rate and

method of payment, and/or played a role in maintaining Ms. Brusseau’s employment records.

       187.    Furthermore, upon information and belief, Mr. Buzzi, alone or with others, made

the decisions and took the actions that constituted interference with Ms. Brusseau’s FMLA

rights, as well as retaliation against Ms. Brusseau for the utilization of FMLA leave. For

example, upon information and belief, Mr. Buzzi decided not to restore Ms. Brusseau to her

position and to terminate her employment.

       188.    The Defendants’ actions were willful and undertaken in bad faith.
         Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 32 of 34




       189.    As a direct and proximate result of the Defendants’ violation of the FMLA, the

Plaintiff has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

       190.    The Plaintiff seeks all damages to which he is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorney’s fees, and costs.



           WHEREFORE, the Plaintiff, Wendy Brusseau, respectfully requests that this

           honorable court:

           A. Schedule this matter for trial by jury;

           B. Find the Defendant liable on all counts;

           C. Award the Plaintiff her lost compensation and benefits (including, but not limited

               to, back pay and front pay);

           D. Award the Plaintiff other monetary damages, including damages for her

               diminished earning capacity and injury to reputation;

           E. Award the Plaintiff damages for emotional distress and other mental and

               emotional pain and suffering;
        Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 33 of 34




          F. Award the Plaintiff compensatory damages, including, but not limited to, future

              pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss

              of enjoyment of life, and other nonpecuniary losses;

          G. Award the Plaintiff punitive damages;

          H. Award the Plaintiff liquidated damages;

          I. Award the Plaintiff her reasonable attorney’s fees;

          J. Award the Plaintiff interest and costs;

          K. Award the Plaintiff all other damages to which she is entitled; and

          L. Grant such further relief as is just and equitable.

                                                    Respectfully Submitted,

                                                    Wendy Brusseau

                                                    By her attorneys,

                                                    THE LAW OFFICES OF WYATT &
                                                    ASSOCIATES P.L.L.C



Date: April 30, 2021                                By:     _/s/ Chandan Panigrahi_________

                                                    Benjamin J. Wyatt, ct29994
                                                    BWyatt@Wyattlegalservices.com

                                                    Michael Varraso, ct30777
                                                    MVarraso@Wyattlegalservices.com

                                                    Chandan Panigrahi, ct31015
                                                    Chandan@Wyattlegalservices.com
Case 3:21-cv-00596-VAB Document 1 Filed 04/30/21 Page 34 of 34




                                 The Law Offices of Wyatt & Associates,
                                 P.L.L.C.
                                 17 Elm Street, Suite C211
                                 Keene, NH 03431
                                 Telephone: (603) 357-1112
                                 Facsimile: (603) 685-2868
